BARFIELD, Judge.
The conviction and sentence on Count III are vacated. The facts establish that appellant’s conduct constituted one continuous sexual battery. The situation is therefore distinguishable from that found in Grunzel v. State, 484 So.2d 97 (Fla. 1st DCA 1986), in which the defendant committed two separate acts that violated the sexual battery statute. The other issues on appeal are without merit. The remaining convictions and the sentences are AFFIRMED.
ERVIN and JOANOS, JJ., concur.